Citation Nr: 1011083	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2007, for the award of  service connection for diabetes 
mellitus, type II.

2.  Entitlement to an effective date earlier than August 14, 
2007, for the award of service connection for erectile 
dysfunction.

3.  Entitlement to an effective date earlier than August 14, 
2007, for the award of for special monthly compensation based 
on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Rodney Taylor, Agent




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2007 and February 2008 rating decisions.  In 
the December 2007 rating decision, the RO awarded service 
connection and assigned an initial rating of 20 percent for 
diabetes mellitus, type II, effective August 14, 2007.  In 
the February 2008 rating decision awarded service connection 
for erectile dysfunction and assigned a noncompensable 
evaluation and awarded entitlement to special monthly 
compensation for loss of use of a creative organ, both 
effective August 14, 2007.  In September 2008, the Veteran 
filed a notice of disagreement (NOD) with the assigned 
effective date for each award.  A statement of the case (SOC) 
was issued in December 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2009.

The Board notes that, while the Veteran previously was 
represented by the American Legion, in October 2008, the 
Veteran submitted a representative agreement, appointing 
Rodney Taylor as his agent with regard to the claims on 
appeal; this individual  has submitted written argument on 
the Veteran's behalf.  The Board recognizes the change in 
representation.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  On August 14, 2007, the RO received the Veteran's initial 
claim for service connection for diabetes mellitus, type II.

3.  The RO ultimately awarded service connection for diabetes 
mellitus and for erectile dysfunction, as well as awarded 
special monthly compensation for loss of use of a creative 
organ, each effective August 14, 2007 (the date of claim). 

4.  The record contains no statement or communication from 
the Veteran, prior to August 14, 2007, that constitutes a 
pending claim for service connection for diabetes mellitus, 
type II or for erectile dysfunction , or a claim for special 
monthly compensation for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than August 14, 
2007 for the award of service connection for diabetes 
mellitus, type II, is without legal merit.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

2.  The claim for an effective date earlier than August 14, 
2007 for the award of service connection for erectile 
dysfunction is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

3.  The claim for an effective date earlier than August 14, 
2007 for the award of special monthly compensation for loss 
of use of a creative organ is without legal merit.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In the present appeal, the December 2008 SOC included 
citation to the provisions of 38 C.F.R. § 3.400 and 
discussion of the legal authority governing effective dates 
for awards of compensation.  The December 2008 SOC explained 
the reasons for the denial of the Veteran's request for 
earlier effective dates in this case.  Moreover, the Veteran 
has been afforded the opportunity to present evidence and 
argument with respect to the claims herein decided.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  As will be 
explained below, the claims lack legal merit.  As the law, 
and not the facts, is dispositive of the claims, the duties 
to notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his duly-
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The basic facts in this case are not in dispute.  The Veteran 
filed an original claim for service connection for diabetes 
mellitus, type II, which was received at VA on August 14, 
2007.  In December 2007, service connection was granted for 
diabetes mellitus, type II, effective August 14, 2007.  In 
February 2008, service connection was granted for erectile 
dysfunction and special monthly compensation was granted for 
loss of use of a creative organ, each effective August 14, 
2007.   

In his September 2008 NOD, the Veteran argued that he is 
entitled to an earlier effective date for benefits, 
specifically, stating his belief that his effective date 
should be the time of exposure to Agent Orange, rather than 
the date his claim was received.  The Veteran referred to New 
York civil practice law and case law from the New York Court 
of Appeals in advancing his argument.  In December 2008 and 
February 2009 written statements, the Veteran's agent 
reiterated this contention.  

While the appellant asserts his entitlement an earlier 
effective for each benefit awarded, considering the record in 
light of the governing legal authority, the Board finds that 
no earlier effective date is assignable.

Here, the effective date of August 14, 2007-the date of  
receipt of the claim for service connection for diabetes 
mellitus-assigned  for each award is the earliest possible 
date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this 
regard, the Board notes that, prior to the August 14, 2007, 
claim, there is no document indicating an intent by the 
Veteran to file a claim for service connection for diabetes 
mellitus, type II (the award for which formed the basis for 
the subsequent awards), or for erectile dysfunction, or a 
claim for special monthly compensation for loss of use of a 
creative organ.  Indeed, neither the Veteran nor his agent 
contends as much. 

However, to the extent that the Veteran contends that New 
York civil or case law is controlling here, the Board points 
out that it is not.  Instead, the controlling law and 
regulations are specific to VA claims and have been cited 
herein.  The Board emphasizes that pertinent legal authority 
governing assignment of effective dates is clear and 
specific, and the Board is bound by such authority.  

As, on these facts, there is no legal basis for assigning an 
effective date earlier than August 14, 2007, for the award of 
any of the benefits at issue, the claims for earlier 
effective date for the awards of service connection and for 
special monthly compensation must be denied.  Where, as here, 
the law and not the evidence is dispositive, the matters on 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 14, 2007, for the award 
of service connection and the award of compensation for 
diabetes mellitus, type II, is denied.

An effective date earlier than August 14, 2007, for the award 
of service connection for erectile dysfunction is denied.

An effective date earlier than August 14, 2007, for the award 
of special monthly compensation for loss of use of a creative 
organ is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


